DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on August 24, 2021.  In particular, claims 1 and 9 are amended to limit the structure of the additive.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Formulas (1), (A-1) and (A-2) should have strike-through notations because it appears they are no longer appropriate for the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al (Studies on Chemotherapeutics for Mycobacterium tuberculosis, Yakugaku Zasshi Journal of the Pharmaceutical Society of Japan, Vol. 78, issue 5).
	Regarding claims 1-2, Fujikawa teaches the following structure 

    PNG
    media_image1.png
    81
    242
    media_image1.png
    Greyscale

	And notes that R can be Isopropyliden – which reads on compound i. It is noted that the limitations “for rubber” or “for use as a low heat generating agent” are intended use limitations and carry little patentable weight.  
	Regarding claim 9, Fujikawa teaches the following structure 

    PNG
    media_image1.png
    81
    242
    media_image1.png
    Greyscale

	And notes that R can be Isopropyliden – which reads on compound i.
Allowable Subject Matter
Claims 3-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach the incorporation of the additive in a rubber composition.
Double Patenting
The double patenting rejection set forth in paragraph 5 of the office action mailed on March 25, 2021 is withdrawn in light of applicant’s amendment filed on August 24, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner




/DORIS L LEE/Primary Examiner, Art Unit 1764